DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/04/2020 and 12/15/2020 has been entered.
	
	

Claim status
The examiner acknowledged the amendment made to the claims on 12/04/2020.
Claims 1-8 cancelled. Claim 9 is currently amended. Claims 10 and 14-15 are previously amended. Claims 9-10 and 14-15 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites harvesting meat or egg from a porcine. However, although the instant specification recites improving leanness of meat and other derived animal products such as eggs and/or milk (page 8, line 17-19), the specification does not describe the subject matter in a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of harvesting milk and/egg from a porcine.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recited “further comprising harvesting other derived animal products from the non-human animal”. However, claim 9 from which claim 14 depends, does not recite “(a) non-human animal”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the non-human animal is interpreted to mean the porcine animal as recited in claim 9. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin CN103766655 in view of Popov, “Polypotency of the Immunomodulatory Effect of Pectins “, Biochemistry (Moscow), 2013, 78(7), pages 823-835.
 Regarding claims 9-10, Lin teaches a method comprising feeding pigs (e.g., piglet, sow and boar) a feed comprising pectin so as to promote the development and health of intestinal tracts, to improve the reproductive performance and the health condition of the animal organism, and to reduce the incidence rate of diseases (English Abstract; English translation, [0011; 0015]; Example 1-5).
Lin teaches pectin but is silent regarding the esterification degree of the pectin being 33%.
Popov disclosed that citrus and apple pectins with 34-38% methyl esterification inhibit the activity of leukocytes, whereas similar pectins with a high degree of methyl esterification (68-76%) failed to show this effect. Notably, the ability to inhibit intracellular mediators of inflammation in vitro increased inversely with the increased degree of pectin methyl esterification, indicating that free carboxyl groups of the galacturonic acid residues are necessary for the inhibitory activity of pectins and galacturonans on leukocytes. A high degree of methyl esterification of the galacturonic acid residues of the backbone (more than 50%) hindered the inhibitory action of pectins on leukocyte activity. Capsicuman, a pectin from the sweet pepper Capsicum annum, is 25% methyl esterified and was found to inhibit the functional activity of leukocytes. Pectins from carrots, onions, and cabbage with 51. 60, and 67% methyl esterification, respectively, failed to influence the activity of leukocytes. Pectins with a low degree of esterification penetrate the thick mucin layer of the intestine wall. Penetration of the mucin layer promotes interaction of lowly methyl esterified pectins with the intestinal epithelium (page 827, left col., para. 2 to 3; right col., para. 1; page 826, right col., para. 5). 
Both Lin and Popov are directed to using pectin for health purpose. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the generic pectin as taught by Lin with specific pectin of low esterification (25% or 34-38%) in view of Popov to better inhibit inflammation. One would have been motivated to do so because Popov teaches that pectins with 25% or 34-38% methyl esterification inhibit the activity of leukocytes, whereas similar pectins with a high degree of methyl esterification (more than 50; or 51%, 60%, 67%, or 68-76%) failed to show this effect, described above. 
The DE of 34% as taught by Popov is very close to the claimed DE of 33% that one skilled artisan would have expected them to have the same properties, given that both the claimed invention and Lin are directed to feeding porcine a feed that comprises pectin. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
	
Lin in view of Popov is silent regarding slaughtering the pigs and harvesting meat. However, it is well known that a livestock such as pigs are meant to be butchered for meat purpose.

The limitations “producing lean meat from a porcine animal”, “the feeding causing the porcine animal to alter its food intake pattern such that the it intakes more meals, more slowly, and of smaller size than prior to said feeding without significantly affecting the total feed intake”, “the meat has a lower ratio of fat to lean mass than in an animal .
Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Popov as applied to claim 9 above, and further in view of Phelan, "Other's Milk" [Online], published July 24, 2012, [retrieved on 2020-12-22]. Retrieved from the Internet: <URL: https://slate.com/human-interest/2012/07/why-dont-we-drink-other-animals-milk-the-dairy-of-camels-buffalo-pigs-sheep-and-goats.html >.

	
Regarding claims 14-15, Lin in view of Popov teaches what has been recited above but is silent regarding harvesting other derived animal product such as eggs and milk from the porcine animal.
Phelan teaches harvesting pig’s milk from lactating sow and making delicious ricotta cheese form the milk (para. 1-4 from the bottom). Both Lin and Phelan are 

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not moot in view of the new ground of rejection over Lin in view of Popov. As for the asserted unexpected result associated with a pectin having a DE of 33%, applicant is reminded that the evidence of unexpected properties should be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See MPEP 716.02. In the instant case, none of the prior art cited in the instant office action has a pectin with DE of greater than 65%. As such, the asserted unexpected result is determined not be sufficient in rebutting the prima facie case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/           Examiner, Art Unit 1793